

116 HR 7731 IH: Workforce Recovery and Training Services Act of 2020
U.S. House of Representatives
2020-07-22
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS2d SessionH. R. 7731IN THE HOUSE OF REPRESENTATIVESJuly 22, 2020Mr. Van Drew introduced the following bill; which was referred to the Committee on Education and LaborA BILLTo promote workforce recovery through the provision of additional training services and workforce investment activities, and for other purposes.1.Short titleThis Act may be cited as the Workforce Recovery and Training Services Act of 2020.2.Workforce recovery and training services(a)DefinitionsIn this section:(1)Qualifying emergencyThe term qualifying emergency means—(A)a public health emergency related to the coronavirus declared by the Secretary of Health and Human Services pursuant to section 319 of the Public Health Service Act (42 U.S.C. 247d);(B)an event related to the coronavirus for which the President declared a major disaster or an emergency under section 401 or 501, respectively, of the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5170, 5191); or(C)a national emergency related to the coronavirus declared by the President under the National Emergencies Act (50 U.S.C. 1601 et seq.).(2)SecretaryThe term Secretary means the Secretary of Labor.(3)Workforce Innovation and Opportunity Act termsExcept as otherwise provided in this section, the terms in this section have the meanings given the terms in section 3 of the Workforce Innovation and Opportunity Act (29 U.S.C. 3102).(b)Distribution of funds(1)Allotment to StatesFrom funds appropriated to carry out this section and not reserved under subsection (e)(4), not later than 30 days after receiving the appropriated funds, the Secretary shall make allotments to States in accordance with the formula described in section 132(b)(2)(B) of the Workforce Innovation and Opportunity Act (29 U.S.C. 3172(b)(2)(B)) and make the reservation for and provide assistance to outlying areas in accordance with section 132(b)(2)(A) of such Act (29 U.S.C. 3172(b)(2)(A)).(2)Allocation to local areasNot later than 30 days after a State receives an allotment under paragraph (1), the Governor shall—(A)reserve 40 percent of the allotment funds to carry out activities under subsection (c)(1); and(B)allocate the remainder of the funds to local areas in accordance with section 133(b)(2)(B) of the Workforce Innovation and Opportunity Act (29 U.S.C. 3173(b)(2)(B)) to enable the local areas to carry out activities under subsection (c)(2).(c)Uses of funds(1)State use of funds(A)In generalFrom the funds reserved under subsection (b)(2)(A), the Governor—(i)shall allocate not less than 50 percent of the funds to the local areas most significantly impacted by a qualifying emergency, as determined by the Governor, to enable the local areas to carry out activities under paragraph (2); and(ii)with the funds that are not allocated under clause (i) or reserved under subparagraph (B), may—(I)carry out rapid response activities described in section 134(a)(2)(A) of the Workforce Innovation and Opportunity (29 U.S.C. 3174(a)(2)(A));(II)carry out activities to facilitate remote access to employment and training activities, including career services, through a one-stop center;(III)in coordination with local areas, carry out activities necessary to expand online learning opportunities and make available resources to support or allow for online service delivery, including online delivery of training services, by providers identified as eligible providers of training services under subsection (d) or (h) of section 122 of the Workforce Innovation and Opportunity Act (29 U.S.C. 3152);(IV)assist local boards through the purchase of technology, supplies, and online training materials for distribution or use by local areas; and(V)expand the list of eligible providers of training services established under section 122(d) of the Workforce Innovation and Opportunity Act (29 U.S.C. 3152(d)).(B)LimitationNot more than 5 percent of the funds reserved under subsection (b)(2)(A) shall be used by the State for administrative activities related to carrying out this section.(2)Local uses of fundsFunds allocated to a local area under subsection (b)(2)(B) or paragraph (1)(A)(i)—(A)shall be used for—(i)the provision of in-person and virtual training services, aligned with industry needs, that shall include—(I)on-the-job training, for which the local board may take into account the impact of a qualifying emergency as a factor in determining whether to increase the amount of a reimbursement to an amount of up to 75 percent of the wage rate of a participant in accordance with section 134(c)(3)(H) of the Workforce Innovation and Opportunity Act (29 U.S.C. 3174(c)(3)(H));(II)customized training, for which the local board may take into account the impact of a qualifying emergency as a factor in determining the portion of the cost of training an employer shall provide;(III)transitional jobs as described in section 134(d)(5) of the Workforce Innovation and Opportunity Act (29 U.S.C. 3174(d)(5)) (but for adults or dislocated workers determined eligible by a one-stop operator or one-stop partner), including positions in contact tracing, public health, or infrastructure, if provision of the jobs does not displace any currently employed employee (as of the date of the participation in the transitional job); and(IV)incumbent worker training described in section 134(d)(4) of the Workforce Innovation and Opportunity Act (29 U.S.C. 3174(d)(4)) to support worker retention;(ii)training services provided through individual training accounts, which, notwithstanding section 122 of the Workforce Innovation and Opportunity Act (29 U.S.C. 3152), eligible individuals may obtain from providers identified as eligible providers of training services under subsection (d) or (h) of that section 122 or from another provider that is identified by the State board or local board involved;(iii)short-term training—(I)in which a current employee (as of the date of the participation), including an employee participating in a transitional job described in clause (i)(III), may participate;(II)for which the participant may receive an employer-sponsored individual training account;(III)for which the employer agrees to pay—(aa)not less than 10 percent of the costs of such training in the case of an employer that is a small business concern, as defined in section 3(a) of the Small Business Act (15 U.S.C. 632(a)); and(bb)not less than 20 percent of such costs in the case of any other employer; and(IV)for which the participant is provided the opportunity to choose a provider from among the providers identified as eligible providers of training services under subsection (d) or (h) of section 122 of the Workforce Innovation and Opportunity Act or a provider identified by the employer as having the ability to provide the skills necessary for the individual to be hired permanently or to advance the individual’s career; and(iv)short-term training in fields in which the local area needs workers to meet the demands for health care, direct care, and frontline workers responding to a qualifying emergency; and(B)may be used for—(i)the establishment and expansion of partnerships with public and private entities to support online programs of training services—(I)which programs are identified under section 122 of the Workforce Innovation and Opportunity Act and lead to an industry-recognized credential in high-skill, high-wage, or in-demand industry sectors or occupations, in areas such as technology, health care, direct care, and manufacturing; and(II)through which the partnerships may provide for the cost of an assessment related to obtaining such credential;(ii)providing training services that are aligned with the needs of local industry and recognized by employers;(iii)expanding access to individualized career services, which include—(I)in-person and virtual employment and reemployment services to help individuals find employment; and(II)career navigation supports to enable workers to find new pathways to high-skill, high-wage, or in-demand industry sectors and occupations and the necessary training to support those pathways; and(iv)providing access to technology, including broadband service and devices to enable individuals served under this section to receive online career and training services.(3)Minimum amount for trainingNot less than 50 percent of the funds made available under subsection (b)(2)(B) and paragraph (1)(A)(i) shall be used to provide training services described in paragraph (2)(A).(d)Reallocation(1)Local fundsEach local board shall return to the Governor any funds received under this section that the local board does not obligate within 1 year after receiving such funds. The Governor shall reallocate such returned funds, to the local areas that are not required to return funds under this paragraph, in accordance with subsection (c)(1)(A).(2)State fundsEach Governor shall return to the Secretary any funds received under this section that the Governor does not obligate within 2 years after receiving such funds. The Secretary shall reallot such returned funds to the States that are not required to return funds under this paragraph, in accordance with subsection (b)(1).(e)General provisions(1)Eligible individuals(A)In generalExcept as otherwise specified in this section, to be eligible to receive services authorized under this section, an individual shall be an adult or dislocated worker.(B)Individuals eligible to receive services through individual training accountsTo be eligible to receive training services through an individual training account or employer-sponsored individual training account described in subsection (c)(2)(A)(iii), an eligible individual shall be an adult or dislocated worker—(i)who, after an in-person or virtual interview, evaluation, or assessment, and career planning, has been determined by a one-stop operator or one-stop partner, as appropriate, to—(I)be unlikely to obtain or retain employment with wages comparable to or higher than wages from previous employment, solely through the career services available through the one-stop center; and(II)have the skills and qualifications to successfully participate in the selected program of training services; and(ii)who selects a program of training services that are directly linked to the employment opportunities in the local area, or in another area to which the adult or dislocated worker is willing to commute or relocate.(2)Special rules(A)AdministrationExcept as otherwise provided in this section, the provisions of subtitle E of title I of the Workforce Innovation and Opportunity Act (29 U.S.C. 3241 et seq.) shall apply to funds provided under this section.(B)Single State local areaIn any case in which a State is designated as a local area pursuant to section 106(d) of the Workforce Innovation and Opportunity Act (29 U.S.C. 3121(d)), the State board shall carry out the functions of a local board as specified in this section.(3)Program oversightThe Governor, in partnership with local boards and the chief elected officials for local areas, shall—(A)conduct oversight for the activities authorized under this section; and(B)ensure the appropriate use and management of the funds provided under this section.(4)Program administrationThe Secretary shall reserve not more than $15,000,000 of the funds appropriated to carry out this section, as necessary, for program administration and management through the Department of Labor to support the administration of funds provided under this section and evaluation of activities authorized under this section.(f)Reports(1)State reportEach State shall prepare and submit to the Secretary a report that includes information specifying—(A)the number and percentage of participants in activities under this section who received funds for training services;(B)the types of training programs provided under this section;(C)the number and percentage of participants in training programs provided under this section who entered employment upon completion of such a program;(D)the number and percentage of participants in such training programs who obtained a recognized postsecondary credential; and(E)the earnings of participants who completed a training program under this section.(2)Secretary’s reportUpon receipt of a report under paragraph (1), the Secretary shall transmit such report to the Committee on Health, Education, Labor, and Pensions of the Senate and the Committee on Education and Labor of the House of Representatives.(g)Authorization of appropriationsThere is authorized to be appropriated to carry out this section $3,500,000,000 for the period of fiscal years 2020 through 2022. 